On Petition for Rehearing
Emmert, J.
Appellees’ petition for rehearing calls our attention to an error of fact stated in the first opinion. We assumed there had been a territorial certificate issued to Midland. This error was induced by the failure of the briefs to include in the statement of the record the fact no such certificate had been issued to Midland, and the presumption indulged by this court that the Commission had acted within its statutory authority under §54-601 (b), Burns’ 1951 Replacement (Supp.).1
*655This amendment to the Shively-Spencer Utility Commission Act of 1913 ( ch. 76 of the 1913 Acts) is hardly a work of art in the field of statutory draftsmanship, due to its lack of clarity, and it would unduly extend this opinion to set forth the amendment verbatim.
In construing the Act the law is well settled, as we noted in the original opinion, that the Public Service Commission “derives its power and authority solely from the statute, and unless a grant of power and authority can’ be found in the statute it must be concluded that there is none.” Chicago & E. I. R. Co. v. Public Service Commission (1943), 221 Ind. 592, 594, 49 N. E. 2d 341.2 Section 54-601 (b) clearly distinguishes between a territorial certificate issued pursuant to the Act, and a municipal franchise or any indeterminate permit.3
Under subsection (b) of §54-601 (b), Burns’, the Commission is.not granted authority to issue a territorial certificate upon a voluntary report for area already being served by a utility, for the Act of 1951 governing the issuance of a certificate, on a voluntary report states:
*656“. . . The commission shall have the power to issue to each such company for any territorial area or areas so reported and not covered by a municipal franchise or any indeterminate permit, a certificate of territorial authority. The certificate shall determine and define the area or areas in which each such company shall thereafter render telephone service. . . .
“After the issuance of such certificate no other telephone company shall render telephone service in the area or areas so determined and defined, except pursuant to a certificate granted by the commission, after notice of hearing and hearing, that public convenience and necessity require that telephone service in any such area be rendered or offered by another company. Any telephone company, without a prior order by the commission, may voluntarily file with the commission a report of the territorial area or areas and the boundaries thereof within the state in which it renders, is reasonably prepared to render, and proposes to render telephone service within a reasonable time. Upon the filing of such voluntary report the commission shall have the power to issue its certificate of territorial authority to such company in like manner and with like effect as if such report had been required by order of the commission as here-inabove provided for in this section.
“Nothing contained herein or in any such certificate shall be construed to require any telephone company to cease rendering any telephone service in any territorial area being served by such telephone company prior to the issuance of such certificate or to require any telephone company to render telephone service in any portion of any territorial area in which such telephone company does not render and does not propose to render telephone service.” (Italics added.) Acts 1951, ch. 158, pp. 410, 411.
When the Commission declared the area served by Midland to be “open territory” it did not use any term we can find employed in the “Public Service Commission Act,” as the Shively-Spencer Act is now known. The only possible authority for using the term is con-*657tamed in subsection (d) of §54-601 (b), Burns’, which is limited to cases where a certificate of territorial authority had been issued, as appears from the following:
“(d) Any certificate of territorial authority may, after notice of hearing and a hearing, be revoked by the commission, in whole or in part, for the failure of the holder thereof to furnish reasonably adequate telephone service within the area or areas determined and defined in such certificate of territorial authority.”
This is quite a different thing from the revocation of an indeterminate permit for cause as provided by §54-604 and §54-606, Burns’ 1951.
Upon a re-examination of §54-510, Burns’, we are not impressed with appellees’ contention it is inapplicable to the proceedings by General to purchase Midland’s real estate, buildings, improvements, personal property, franchise, easements, indeterminate permits, etc. There was no attempt by General and Midland to merge or consolidate.4 To sustain appellees’ contention would result in an absurdity and void the clear statutory provision authorizing a sale or lease of the used and useful property, plant or business of a utility.
We find no merit in other contentions presented in appellees’ petition for rehearing.
Petition denied.
Landis, C. J., Bobbitt, Aehor and Arterburn, JJ., concur.
Note. — Reported in 150 N. E. 2d 891.
Rehearing denied 154 N. E. 2d 872.

. All citations to Burns’ are either to 1951 Replacement or its Supplement.


. “The commission was unknown to the common law and possesses only such power as is conferred by statute. Wabash R. Co. v. Railroad Com., etc., supra, 438 [176 Ind. 428, 438, 95 N. E. 673].” State ex rel. Pub. Serv. Comm. v. Vandalia R. Co. (1915), 183 Ind. 49, 52, 108 N. E. 97.


. “The term ‘indeterminate permit’ as used in this act shall mean and. include every grant, directly or indirectly from the state to any corporation, company, ... of power, right or privilege to own, operate, manage or control any plant or equipment, within this state, . . . for the furnishing of facilities for the transmission of intelligence by electricity between points within this state, which shall continue in force until such time as the municipality shall exercise its right to purchase, condemn, or otherwise acquire the property of such public utility, as provided in this act, "or until it shall be otherwise terminated according to law. This, act shall be commonly known and referred to as the ‘Public Service Commission Act.’ ” Chapter 313, Acts 1957, p. 916. (Italics added.)


. “Any two [2] or more corporations organized under, or which have accepted the provisions of, this act may merge into one [1] of such corporations, or may consolidate into a new corporation to be organized under this act, by complying with the provisions of this article.” Section 25-230, Burns’ 1948 Replacement.